SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
89
CA 10-01102
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


VERIZON NEW YORK, INC., PLAINTIFF-APPELLANT,

                     V                                            ORDER

LABARGE BROTHERS CO., INC. AND LABARGE
COMPANIES, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 3.)


EDWARD C. COSGROVE, BUFFALO (JAMES C. COSGROVE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (ANN MAGNARELLI
ALEXANDER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered August 6, 2009. The order, among
other things, granted defendants’ motion for summary judgment
dismissing plaintiff’s complaint and denied plaintiff’s cross motion
for leave to amend the complaint to add Suburban Pipeline Co., Inc. as
a defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Verizon New York, Inc. v
LaBarge Bros. Co., Inc. [appeal No. 1], ___ AD3d ___ [Feb. 10, 2011]).




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court